Title: Oct. 15. Tuesday.
From: Adams, John
To: 


       This Morning at 10 made my Visit to the President Van Randwick of Guelderland to take Leave of their High Mightinesses and presented Mr. Dumas as Chargé des Affairs in my Absence. Went next to the Hotel de Dordrecht to take Leave of Mr. Gyselaer, and next to that of Amsterdam, to take Leave of Mr. Vischer, who was more bold and open than ever I knew him. Said it was the Statholder who was the greatest; le plus g. t. de ce Pays ci—entete come une Mule, &c. He shewed me a Letter from Mr. Brantzen at Paris, which contained that the C. de Vergennes told him, Mr. Fitzherbert had informed him that the Independence of America, would meet with no longer Difficulty. That he had received a special Commission to treat with the Ministers of the United States of America.
       At 12 The Agent Vander Burg Van Spieringshoek enquired at the House If I could receive him at one. I answered in the affirmative. Accordingly at one he came, and said that he had it in Command from their High Mightinesses to inform me, that the President Mr. Van Randwyk had informed them of my Intention to take a Journey to France, that they had charged him to make me their Compliments, to wish me a good Journey, and a speedy Return in good Health.
       At 3 I went to the House in the Wood and took Leave of the Princess and afterwards of the Prince. He asked me, several Questions. What were my Sentiments of the Negotiation at Paris? Whether I thought the King of Great Britain had taken upon himself, without an Act of Parliament to acknowledge the Independance of America? Who were the Ministers on the Part of America to treat of Peace.—Mr. Franklin, Monsieur.—And who is the other.—Mr. Jay says I.—He who has been at Madrid? says he.—The same.
       In the Evening, Mr. Gyselaer came in, and We had a long Conversation. He told me, that a few Weeks ago, Mr. Thulemeyer visited the Duke de la Vauguion, and informed him that the King, (of Prussia) his Master, would not take it well that the Court of Versailles, or his Minister here, should intermeddle with the Interiour Parties and Disputes in the Republick. And at the same Time the Duke received a Letter from the C. De Vergennes, informing him that the Prussian Minister at Versailles had said the same Things to him: but that he had convinced him that all Jealousy of that kind was groundless.—He told me, that upon this Occasion He entered deep into Conversation, and said that he did not desire Versailles to intermeddle, unless as a Counterpoise to Prussias intermeddling. There was an Affair of 1714 which had made the Prince absolute in Utrech, Guelderland and Overyssell. That if the Patriots should attempt to change that, and Prussia should interpose to prevent it, unless they should be supported by France, they must succumb and pass for the Dupes. That he must be sensible, if they determined upon this Measure, and France should desert them, they must look out elsewhere.—Ay where?—Perhaps to the Emperor.—Furious.—Ay, but you must be sensible that I ought not to quit your House, without Satisfaction upon this Point.
       He says the Prince has lately said that some Foreigner would soon interest himself in the Affairs of the Republick. He wished, if I could be usefull to them at Versailles, or here with the Duke that I would.
      